DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed September 28, 2021, with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited Fumio, Kawashima et al and Bivans and newly cited Ogishi et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9, 10, 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumio (JP 2000246353; previously cited) in view of Kawashima et al (US 9,821,358), Ogishi et al (US 2015/0202677) and Bivans (EP 0081700A1; previously cited).
In reference to claim 1, Fumio discloses a tube diameter expanding method comprising the steps of rotating a tube (W) having a first end fixed to a turntable (4) about a center (Q) of the tube [see lines 5-7 paragraph 0012]
inserting a roller (19) which extends in an axial direction (Q) of the tube into the tube from a second end of the tube [see lines 1-3 paragraph 0014], and bringing the roller (19) into contact with a forming region extending from the second end to a predetermined position of the tube [see lines 3-4 paragraph 0014], and moving the roller (19) in a state of contacting the forming region of the tube, in a direction from the first end of the tube toward the second end of the tube [see lines 4-6 paragraph 0014], and outward in a radial direction of the tube [see paragraph 0015; figure 2].
Fumio further discloses the inner roller (19) cooperates with an outer roller (18) for reshaping the tube’s forming region. Fumio discloses the invention substantially as claimed except for wherein the roller is a cylindrical roller.
However, Kawashima et al teaches of a method of reshaping a tube with an inner cylindrical roller (11) and a cooperating outer disc rollers (17) for the purpose of accurately reshaping the tube and applying an even amount of pressure to the inside of the tube’s forming region [see figure 4; col. 5 lines 5-8].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner roller of Fumio to be a longer cylindrical roller, as taught by Kawashima, in order to accurately reshape the tube and apply even amounts of pressure to the entire inside forming region of the tube.
Fumio discloses the invention substantially as claimed except for wherein the forming region is heated through induction heating by a heater.
However, Ogishi et al teaches of a forming method of rotating a workpiece (W) that is formed by a pressing roller (4) where the workpiece is heated on a side opposite to the roller by an induction heater (5) having a heating head with a heating surface, wherein the heating surface faces the outer peripheral 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fumio to include an induction heating step with a heater, as taught by Ogishi et al, in order to increase the formability of the forming region prior to contact with the roller. 
Fumio discloses the invention substantially as claimed except for wherein the method includes a step of cooling a non-forming region of the tube.
However, Bivans teaches of a forming method comprising of rotating a workpiece (10) held within a rotating chuck (12) and forming it with a roller. Bivans further teaches of heating a forming region (via 21) of the workpiece and cooling a non-forming region (via 38) located near the forming region for the purpose of preventing unwanted deformation within the non-forming region during forming [see pg. 2 lines 14-19; figures 1-4].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fumio to include a step of cooling a non-forming region of the workpiece, as taught by Bivans, in order to prevent unwanted deformation within the non-forming region during formation of the workpiece in the forming region. 

In reference to claim 2, the combination further teaches the forming region (at roller 19; Fumio) of the tube (W; Fumio) is heated from outside of the tube (Ogishi et al shows the heating head 5 heating from the outer surface of the workpiece).

In reference to claim 4, Ogishi et al further teaches when the roller (4) is in a state of contacting the forming region of the tube and being moved in the direction from the first end toward the second end of the tube and outward in the radial direction of the tube, the heating head (5) is moved in the radial direction of the tube in synchronization with the movement of the roller [see paragraph 0044 lines 17-24].
Therefore the combination further discloses when the cylindrical roller is in a state of contacting the forming region of the tube and being moved in the direction from the first end toward the second end of the tube and outward in the radial direction of the tube, the heating head is moved in the radial direction of the tube in synchronization with the movement of the cylindrical roller.

In reference to claim 5, the combination further teaches the non-forming region of the tube is cooled by using a cooler which includes a cooling head that supplies cooler agent to an outer peripheral surface of the tube, and while the cylindrical roller is in a state of contacting the forming region of the tube and being moved in the direction from the first end toward the second end  of the tube  and outward in the radial direction of the tube, the cooling head  is moved in the axial direction and the radial direction of the tube in synchronization with the movement of the cylindrical roller.

In reference to claim 6, the combination further teaches wherein in a case where an auxiliary roller (Fumio: 18) supports the second end (Fumio: free end) of the tube (Fumio: W) from outside in the radial direction and the cylindrical roller (Kawashima: 11) contacts the forming region (Fumio: at roller 19) of the tube, the cylindrical roller (Kawashima: 11) is moved in the direction from the first end (Fumio: fixed end) toward the second end of the tube (Fumio: see paragraph 0014 lines 3-4) and outward in the radial direction of the tube (Fumio: see paragraph 0015; Fig 2 is the example of a final expanded tube).

In reference to claim 7, Kawashima further teaches a tip of the cylindrical roller (11) is flat (Fig 10 discloses an alternate shape of the roller) [see col. 7, lines 18-22].

In reference to claim 9, Fumio discloses a forming apparatus (Fig 1) comprising of 
a turntable (1) to which a first end of a tube (W) is fixed [see paragraph 0012 lines 5-7],
a roller (19) which extends in an axial direction (Q) of the tube, the roller being inserted into the tube from a second end of the tube (Free end) [see paragraph 0014, lines 1-3] and being brought into contact with a forming region (at roller 19) extending from the second end to a predetermined position of the tube [see fig. 1; paragraph 0014, lines 3-4], and 
a roller moving device including at least one actuator (8 & 12), the roller moving device being configured to move the roller (19) in the axial direction and a radial direction of the tube [see paragraph 0015; Fig 2 illustrates final expanded tube].
Fumio further discloses the inner roller (19) cooperates with an outer roller (18) for reshaping the tube’s forming region. Fumio discloses the invention substantially as claimed except for wherein the roller is a cylindrical roller.
However, Kawashima et al teaches of a forming apparatus for reshaping a tube with an inner cylindrical roller (11) and a cooperating outer disc rollers (17) for the purpose of accurately reshaping the tube and applying an even amount of pressure to the inside of the tube’s forming region [see figure 4; col. 5 lines 5-8].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner roller of Fumio to be a longer cylindrical roller, as taught by Kawashima, in order to accurately reshape the tube and apply even amounts of pressure to the entire inside forming region of the tube.

However, Ogishi et al teaches of a forming apparatus that forms a rotating workpiece (W) with a pressing roller (4) wherein the workpiece is heated on a side opposite to the roller by an induction heater (5) having a heating head with a heating surface, wherein the heating surface faces the outer peripheral surface of the workpiece and is parallel to the outer peripheral surface of the workpiece for the purpose of heating the workpiece only within the forming region (A) to allow the material to be deformable when contacted by the pressing roller [see paragraph 0040; figure 1]. Ogishi et al further teaches a length of the heating head in the axial direction of the tube is equal to a length of the forming region in the axial direction to the tube when forming is started.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus of Fumio to include an induction heater, as taught by Ogishi et al, in order to increase the formability of the forming region prior to contact with the roller. 
Fumio discloses the invention substantially as claimed except for wherein the forming apparatus includes cooler for cooling a non-forming region of the tube.
However, Bivans teaches of a forming apparatus comprising of a rotating chuck (12) for holding a workpiece (10) and forming it with a roller (16). Bivans further teaches the forming apparatus includes a heater for heating a forming region (via 21) of the workpiece and cooler for cooling a non-forming region (via 38) located near the forming region for the purpose of preventing unwanted deformation within the non-forming region during forming [see pg. 2 lines 14-19; figures 1-4].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the forming apparatus of Fumio to include a cooler for 

In reference to claim 10, Bivans further teaches of a first temperature sensor (22) which detects temperature of the forming region (heated by 21) of the workpiece (10) (Pg 4, Lines 17-22, 
a second temperature sensor (22’) which detects temperature of the section located near the forming region (cooled by 38) (Pg 4, Lines 29-33) and within the non-forming region of the workpiece (10), and 
a processor (30 & 32) configured to control the heater (21) according to temperature detected by the first temperature sensor (22’) and control the cooler (38) according to temperature detected by the second temperature sensor (22’) for the purpose of monitoring and keeping the temperatures applied by the heater and the cooler at appropriate values [see pg. 4, lines 17-33].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the forming apparatus of the combination, to further include a first and second temperature sensor along with a processor, as taught by Bivans, in order to monitor and control the temperatures applied by the heater and cooler to the tube’s forming region and section within the tube’s non-forming region.

In reference to claim 12, Ogishi et al further teaches of a heating- head moving device including at least one actuator [see paragraph 0044 lines 17-24] to move the heating head in the radial direction in synchronization with the movement of the roller (4). 
Therefore the combination further teaches the forming apparatus further comprises a heating-head moving device including at least one actuator, the heating-head moving device being configured to move the heating head in the radial direction of the tube in synchronization with a movement of the . 

In reference to claim 14, the combination further teaches an auxiliary roller which supports at least the second end of the tube from outside in the radial direction of the tube, when the roller moving device moves the cylindrical roller in a state of contacting the forming region of the tube, in a direction from the first end toward the second end of the tube and outward in the radial direction of the tube.

In reference to claim 15, Kawashima further teaches a tip of the cylindrical roller (11) is flat [see fig 10 discloses an alternate shape of the roller; col 7, lines 18-22].

In reference to claim 16, Kawashima further teaches a tip of the cylindrical roller (11) has a rounded end (45) see fig 4].

In reference to claim 17, Kawashima further teaches a tip of the cylindrical roller (11) has a rounded end (45) [see fig. 4].

In reference to claim 18, the combination further teaches an axial direction of the cylindrical roller is parallel to the axial direction of the tube, and a peripheral surface of the cylindrical roller is a tubular shape parallel to the axial direction of the tube.

In reference to claim 19, the combination further teaches an axial direction of the cylindrical roller is parallel to the axial direction  of the tube, and a peripheral surface of the cylindrical roller  is a tubular shape (Kawashima: Fig 4) parallel to the axial direction of the tube.

2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fumio, Kawashima, Ogishi et al and Bivans as applied to claim 1 above, and further in view of Bouey et al (US 2017/0129001 A1).
In reference to claim 8, Fumio discloses the invention substantially as claimed except for wherein a thickness of the tube is 8 mm or greater. 
However, Bouey teaches it is known in the art of tube diameter expansion to expand a tube having a wall thickness of .250” or more [see paragraph 0055; fig. 2A].
Therefore, based on the suggestion of Bouey that a tube having a wall thickness of 0.250” or more can have its diameter expanded, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have the tube expanding method of Fumio expand a tube having a wall thickness of 8mm or greater.

3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fumio, Kawashima, Ogishi et al and Bivans as applied to claim 9 above, and further in view of Sieger (EP 0530383 A1).
In reference to claim 13, the combination further teaches the cooler includes a cooling head (Bivans: 38) which supplies cooler agent to an outer peripheral surface of the tube (Fumio: W).
The combination fails to disclose the forming apparatus further comprising a cooling-head moving device including at least one actuator, the cooling-head moving device being configured to move the cooling head in the axial direction and the radial direction of the tube in synchronization with movement of the cylindrical roller, when the roller moving device moves the cylindrical roller in -5-Application No. 16/085,245a state of contacting 
However, Sieger teaches of forming apparatus comprising of moving devices having actuators configured to move a heating head (5) and a cooling head (6) [see lines 71-72] in synchronization with the roller (not shown) for the purpose of heating and cooling larger forming and non-forming regions along the workpiece as the roller is moved [lines 71-74 describe the heating and cooling heads are coupled to the movement of the roller]. 
Therefore, it would have been obvious to one of ordinary skill in the art before to the effective filing date of the claimed invention to modify the cooling head of the combination to also include a cooling head moving device which moves in synchronization with the pressing roller, as taught by Sieger, in order move the cooling head in synchronization with the pressing roller as it cools the non-forming region.
Thereby the combination further teaches, the cooling-head moving device being configured to move the cooling head in the axial direction and the radial direction of the tube in synchronization with movement of the cylindrical roller, when the roller moving device moves the cylindrical roller in -5-Application No. 16/085,245 a state of contacting the forming region of the tube, in a direction from the first end toward the second end of the tube and outward in the radial direction of the tube.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725